B. F. SAFFOLD, J.
The charge of the court was correct. Giving up a suit, or any equivalent proceedings, instituted to try a question, the legal result of which is doubtful, is a good consideration for a promise to pay a sum of money for an abandonment thereof. Inequality of consideration does not constitute a valid objection, if there be an actual controversy, of which the issue may fairly be considered by both párties as doubtful. 1 Parsons on Contracts, m. p. 426, 427; Maull v. Vaughn, 45 Ala. 134. Notwithstanding Confederate money loaned entered into the consideration of the note in suit, the corn purchased constituted the largest proportion of the consideration, and the dismissal of the attachment suit was an essential part of it. Curry v. Davis, 44 Ala. 281. We have not held Confederate money to be an illegal consideration, vitiating contracts into which its use entered, on the ground of public policy. The judgment is affirmed.